DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/4/2019 is being considered by the examiner.
Status of Claims
This office action is in response to “Claims filed on 6/7/2022”.  Applicant’s amendments of claims 1 with the same reply have been entered by the Examiner.  Upon entry of the amendments, claims 1-20 are pending wherein claim 1 is independent.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "over", "layer", "portion" are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “across an intervening barrier”, “one thickness lying over or under another”, “an often limited part of a whole” respectively. Further note the limitation “contact” is being interpreted to include "direct contact" (no intermediate materials, elements or space disposed there between) and "indirect contact" (intermediate materials, elements or space disposed there between).

Claims 1, 8-10, 12-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Greenlaw, David (US 2003/0129829 A1 hereinafter Greenlaw) and further evidenced by Yu et al (US 2015/0235949 A1).
Regarding Claim 1, Greenlaw discloses in Fig 5e: An integrated circuit including a field programmable gate array device, the integrated circuit comprising: a first semiconductor substrate (1209); 
a second semiconductor substrate (1103) over the first semiconductor substrate; 
a dielectric layer (1204) between the first semiconductor substrate and the second semiconductor substrate; 
a configurable logic block (III) including a logic transistor (1206) between the first semiconductor substrate (1209) and the second semiconductor substrate (1103), and 
a memory cell (1106) over the second semiconductor substrate (1103); and a via (1613) directly connecting the logic transistor and the memory cell (See Fig 5e), the via at least partially disposed through the second semiconductor substrate (1103) [0072-0079].  
Examiner notes that Greenlaw discloses in [0012] and abstract that the disclosure is related to vertical integration of semiconductor devices (logic, memory, controller) that are reliable and can be formed with efficient processing. 
Even though Greenlaw specifically does not state that the logic transistor is formed on the first substrate and the memory cell is formed on the second substrate, based on the disclosure of Greenlaw, one of ordinary skilled in the art would find it obvious for the device of Greenlaw to have vertically stacked devices so that a logic transistor is formed on the first substrate and is integrated with and connected to a memory cell formed on the second substrate. Examiner invites applicant’s attention to Fig 2B and 11 of Yu wherein vertical stacking of components (logic, memory) is disclosed.

Regarding Claim 8, Greenlaw discloses: The integrated circuit of claim 1, further comprising:
a third semiconductor substrate (903) over the second semiconductor substrate (1103); one or more of an additional logic transistor or a memory array (906) over the third semiconductor substrate; 
wherein the via is a first via (1613) connecting the logic transistor and the memory cell and the integrated circuit further comprises a second via (1613) connecting the one or more of the additional logic transistor or the memory array to the CLB or a programmable switch (See Fig 5e); and 
wherein the dielectric layer is a first dielectric layer (1204) between the first semiconductor substrate and the second semiconductor substrate and the integrated circuit further comprises a second dielectric layer (1104) between the second semiconductor substrate and the third semiconductor substrate. 

Regarding Claim 9, Greenlaw discloses: The integrated circuit of claim 8. 
Greenlaw does not disclose: wherein the first via and the second via comprise an electrical resistance of from 1 Ohm to 40 Ohms.
However, the Applicant has not disclosed that having the via depth in the claimed range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would find it obvious that the depth and width of the via affects the electrical resistance of the via and also the size of the stacked package and thus the via depth would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “the depth of the via” as a "result effective variable”, and arrive at the recited limitation.

Regarding Claim 10, Greenlaw discloses: The integrated circuit of claim 1, Greenlaw further discloses in Fig 5e/2F: wherein one or more of the logic transistor (1206) and the memory cell (1106) comprise a source region, a drain region, and a semiconductor body between the source region and the drain region (See Fig 2F).

Regarding Claim 12, Greenlaw discloses: The integrated circuit of claim 1, Greenlaw further discloses in Fig 5e: further comprising:
an additional semiconductor substrate (903) that is less than 200 nm thick over the second semiconductor substrate (1103); at least one additional dielectric layer (1104) between the second semiconductor substrate (11103) and the additional semiconductor substrate (903); and a plurality of input/output blocks (1108) on the additional semiconductor substrate (903). Examiner notes that since no structural details of the input/output block are claimed, bond pad that enables an electrical I/O connection is being equated to the I/O block as claimed.

Regarding Claim 13, Greenlaw discloses in Fig 5e: The integrated circuit of claim 12, further comprising an additional via (1614) through the additional semiconductor substrate (903) connecting the input/output blocks (1108) to at least the CLB.
Regarding Claim 14, Greenlaw discloses in Fig 5e: The integrated circuit of claim 1, wherein the via comprises a first via (1613) and a second via (1614) disposed through the second semiconductor substrate (1103) and the dielectric layer (1204) between the first semiconductor substrate (1209) and the second semiconductor substrate (1103).

Regarding Claim 15, Greenlaw discloses in Fig 5e:  The integrated circuit of claim 14, wherein the memory cell is a first memory cell (1106), the integrated circuit further comprising a programmable switch (second transistor 1106 in tier II), the programmable switch comprising:
a switch transistor (second transistor in tier II: 1106) between the first semiconductor substrate (1209) and the second semiconductor substrate (1204); and a second memory cell (second memory transistor 1106 in second tier II) over the second semiconductor substrate (See Fig 5e).

Regarding Claim 16, Greenlaw discloses in Fig 5e: The integrated circuit of claim 15, further comprising a third via (1615) connecting the switch (second transistor 1106 in tier II) and the second memory cell (second transistor 1106). Examiner notes that the transistors in tier I are connected with the transistors in second tier II and hence the third via indirectly connects the switch and the second memory cell. 

Regarding Claim 20, Greenlaw discloses: The integrated circuit of claim 8.
Greenlaw does not disclose: wherein the third semiconductor substrate is less than 200nm thick.
However, the Applicant has not disclosed that having the third semiconductor substrate in the claimed range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would find it obvious that the substrate thickness affects the the size of the stacked package and thus the substrate thickness would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “the third semiconductor substrate thickness” as a "result effective variable”, and arrive at the recited limitation.

Claims 2-6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Greenlaw, David (US 2003/0129829 A1 hereinafter Greenlaw) in view of Lin et al (US 9,768,143 hereinafter Lin).
Regarding Claim 2, Greenlaw discloses in Fig 5e: The integrated circuit of claim 1.
Greenlaw does not disclose: wherein the second semiconductor substrate is from 15 nm to 50 nm thick.
However, Lin in a similar stacked semiconductor package discloses that the semiconductor substrate is thinned to be 15nm-50nm (Col 4 lines 1-2, 64-67 and Col 5 lines 1-2).
References Greenlaw and Lin are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Greenlaw with the specified features of Lin because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Greenlaw and Lin so that the second semiconductor is 15 - 50nm as taught by Lin in Greenlaw’s device since, this provides a 3DICs with improved integration density, faster speeds and higher bandwidth, because of the decreased length of interconnects between the stacked dies.

Regarding Claim 3, Greenlaw and Lin disclose:  The integrated circuit of claim 2.
Greenlaw and Lin do not disclose: wherein the via has a depth of from 15 nm to 50 nm. 
However, the Applicant has not disclosed that having the via depth in the claimed range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would find it obvious that the depth and width of the via affects the electrical resistance of the via and also the size of the stacked package and thus the via depth would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “the depth of the via” as a "result effective variable”, and arrive at the recited limitation.

Regarding Claim 4, Greenlaw and Lin disclose:  The integrated circuit of claim 3, 
Greenlaw and Lin do not disclose: wherein the via has an electrical resistance of from 1 Ohm to 40 Ohms.
However, the Applicant has not disclosed that having the via resistance in the claimed range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would find it obvious that the resistance of the via determines the size of the via and also the stacked package and thus the via resistance would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “the resistance of the via” as a "result effective variable”, and arrive at the recited limitation.

Regarding Claim 5, Greenlaw discloses:  The integrated circuit of claim 1, wherein the second semiconductor substrate is from 10 nm to 20 nm thick.
Greenlaw does not disclose: wherein the second semiconductor substrate is from 10 nm to 20 nm thick.
However, Lin in a similar stacked semiconductor package discloses that the semiconductor substrate is thinned to be 10nm-20nm (Col 4 lines 1-2, 64-67 and Col 5 lines 1-2).
References Greenlaw and Lin are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Greenlaw with the specified features of Lin because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Greenlaw and Lin so that the second semiconductor is 10 - 20nm as taught by Lin in Greenlaw’s device since, this provides a 3DICs with improved integration density, faster speeds and higher bandwidth, because of the decreased length of interconnects between the stacked dies.

Regarding Claim 6, Greenlaw and Lin disclose: The integrated circuit of claim 5.
Greenlaw and Lin do not disclose: wherein the via has a depth of from 10 nm to 20 nm. 
However, the Applicant has not disclosed that having the via depth in the claimed range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would find it obvious that the depth and width of the via affects the electrical resistance of the via and also the size of the stacked package and thus the via depth would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “the depth of the via” as a "result effective variable”, and arrive at the recited limitation.

Regarding Claim 19, Greenlaw discloses: The integrated circuit of claim 1.
Greenlaw does not disclose: second semiconductor is less than 200 nm thick.
However, Lin in a similar stacked semiconductor package discloses that the semiconductor substrate is thinned to be less than 200nm (Col 4 lines 1-2, 64-67 and Col 5 lines 1-2).
References Greenlaw and Lin are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Greenlaw with the specified features of Lin because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Greenlaw and Lin so that the second semiconductor is less than 200 nm thick.as taught by Lin in Greenlaw’s device since, this provides a 3DICs with improved integration density, faster speeds and higher bandwidth, because of the decreased length of interconnects between the stacked dies.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Greenlaw, David (US 2003/0129829 A1 hereinafter Greenlaw) in view of Ring et al (US 6,475,889 hereinafter Ring).
Regarding Claim 7, Greenlaw discloses: The integrated circuit of claim 1.
 Greenlaw does not disclose: wherein the second semiconductor substrate is optically transparent.
However, Ring in a similar semiconductor package discloses in Fig 6 that the semiconductor substrate is polished/ground until it is optically transparent.
References Greenlaw, Ring are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Greenlaw with the specified features of Ring because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Greenlaw, Ring so the second semiconductor substrate is optically transparent as taught by Ring in Greenlaw s device since, this provides a improved alignment and thermal management (Col 7 lines 45-60).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Greenlaw, David (US 2003/0129829 A1 hereinafter Greenlaw) in view of Yu et al (US 2015/0235949 A1 hereinafter Yu).
Regarding Claim 11, Greenlaw discloses: The integrated circuit of claim 1.
Greenlaw does not disclose: wherein one or more of the logic transistor and the memory cell comprise a fin of a semiconductor material.
However, Yu in a similar device discloses in Fig 11: wherein one or more of the logic transistor (106A) and the memory cell (106B) comprise a fin of a semiconductor material [0022].
References Greenlaw, Yu are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Greenlaw with the specified features of Yu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Greenlaw, Yu so one or more of the logic transistor and the memory cell comprise a fin of a semiconductor material as taught by Yu in Greenlaw s device since, this provides for higher speed, lower leakage, and thus better mobility and scaling of the transistor when compared to planar transistors.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Greenlaw, David (US 2003/0129829 A1 hereinafter Greenlaw)  in view of Yu et al (US 2015/0235949 A1 hereinafter Yu) and further in view of Liu et al (US 2017/0125383 A1 hereinafter Liu).
Regarding Claim 17, Greenlaw discloses in Fig 5e: The integrated circuit of claim 16.
Greenlaw does not disclose:  wherein: the first via comprises a plurality of first vias disposed in a first pattern having a first periodicity; the second via comprises a plurality of second vias disposed in a second pattern different from the first pattern and having a second periodicity different from the first periodicity; and the third via comprises a plurality of third vias disposed in a third pattern different from the first pattern and the second pattern and having a third periodicity different from the first periodicity and the second periodicity.
However, Yu discloses in Fig 2B,11: wherein: the first via  (126) comprises a plurality of first vias disposed in a first pattern having a first periodicity; the second via (116) disposed in a second pattern different from the first pattern and having a second periodicity different from the first  periodicity; and the third via (in TSV chip 504) comprises a plurality of third vias disposed in a third pattern different from the first pattern and the second pattern and having a third periodicity different from the first periodicity and the second periodicity (See Fig 11).
References Greenlaw, Yu are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Greenlaw with the specified features of Yu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Greenlaw, Yu so one or more of the logic transistor and the memory cell comprise a fin of a semiconductor material as taught by Yu in Greenlaw s device since, this provides for greater design flexibility, improved yield, lower production costs, increased I/O density, increased active device density, improved thermal management, and the like [0065].
However, Liu in a similar semiconductor package discloses that the second via comprises a plurality of second vias (408) (See Fig 4 of prior art section in Liu).
References Yu, Liu are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Yu with the specified features of Liu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Yu, Liu and Lin so that the second via comprises a plurality of second vias as taught by Liu in Yu’s and Lin’s device since, this provides a 3DICs with improved PDN design and thermal management [0006].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Greenlaw, David (US 2003/0129829 A1 hereinafter Greenlaw) in view of Kim et al (US 2008/0023770 A1 hereinafter Kim).
Regarding Claim 18, Greenlaw discloses: The integrated circuit of claim 16.
Greenlaw does not disclose: wherein the memory cell is an SRAM cell. 
However, Kim in a similar stacked semiconductor package discloses in Fig 3: wherein the memory cell is an SRAM cell [0041]. 
References Greenlaw, Kim are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Greenlaw with the specified features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Greenlaw, Kim so that the memory cell is an SRAM cell as taught by Kim in Greenlaw’s device since, SRAM is one of the various types of memory commonly used in semiconductor arts.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2008/0023770 A1 hereinafter Kim).
Regarding Claim 1, Kim discloses in Fig 3: An integrated circuit including a field programmable gate array (FPGA) device, the integrated circuit comprising: a first semiconductor substrate (30); 
a second semiconductor substrate (40) over the first semiconductor substrate; 
a dielectric layer (110) between the first semiconductor substrate and the second semiconductor substrate; 
a configurable logic block (CLB) (transistor including gate 32) including a logic transistor between the first semiconductor substrate (30) and the second semiconductor substrate (40), and 
a memory cell (transistor including gate 42) over the second semiconductor substrate (40); and a via (58/54) directly connecting the logic transistor and the memory cell (See Fig 3), the via at least partially disposed through the second semiconductor substrate (40) [0043, 0046, 0048, 0049, 0050, 0058]. 

Response to Arguments
Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive. With regards to Claim 1, Applicant argues in pages 8-9 that the Lin reference does not disclose all limitations of Claim 1. Examiner agrees and is withdrawing the rejection of Claim 1 over Yu reference. However, the amended claims stand rejected over Greenlaw.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811